From a judgment for the sum of $575 in favor of J. M. Radford Grocery Company, plaintiff, against W. L. Haynes, defendant, the latter has appealed. The case comes to us upon a transcript and statement of facts, without any brief by either of the parties, and without any motions explanatory of the action of the parties in failing to file briefs. Upon the submission of the case we were somewhat in doubt, in view of apparently contradictory decisions, as to the proper disposition to make of the appeal, particularly with reference to whether we should dismiss same for want of prosecution, and whether we were under duty to examine the record to discover the existence of fundamental error. Having certified the questions of practice involved to the Supreme Court, and the decision of the Supreme Court having been made and certified to us for our guidance (W. L. Haynes, Appellant, v. J. M. Radford Grocery Co., Appellee, 14 S.W.2d 811), we have determined to examine the record and make disposition of the case upon its merits.
An inspection of the record convinces us that the judgment is sustainable under the pleadings, and, no fundamental error appearing, the judgment of the trial court is affirmed. *Page 1119